Citation Nr: 1138280	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Detroit, Michigan RO.

The Veteran's appeal was remanded in November 2009.  While it was in remand status, the RO granted service connection for left ear hearing loss disability.  In light of the full grant of benefits sought, this issue is no longer in appellate status.  The remaining issues on appeal were returned to the Board, and in February 2011 the Board granted service connection diabetes mellitus and remanded the issues of service connection for right ear hearing loss disability and tinnitus for additional development.


FINDINGS OF FACT

1.  Right ear hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.

2.  Tinnitus did not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2006 advised the Veteran of the evidence necessary to support a claim of entitlement to service connection.  He was invited to submit or identify pertinent evidence.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

In March 2010 the Veteran was advised of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The available evidence includes service treatment records.  The Veteran has also been afforded VA audiological examinations.  The Board finds that the most recent examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and the clarification provided subsequent to the examination rendered the information necessary to decide the claim.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  In any event, the examiner specifically stated that there were no significant effects on the Veteran's occupation or his daily activities.

Neither the Veteran nor his representative has identified additional evidence that might support the claim, and the Board is also unaware of any such evidence.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the appellant did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records reflect that on examination in January 1961, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
(-10) 5
(-10) 0
(-10) 0
(-10) 0
(-10) -5


[NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.]

In April 1962 the Veteran complained of left earache after experiencing popping when his aircraft descended.  A mild hemorrhage was seen in the left eardrum.  No reference was made to the right ear at that time.

On separation examination in November 1964, the Veteran denied ear trouble.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
(0) 15
(0) 10
(-5) 5
(-10) 0
(5) 0


The Veteran was deemed to be qualified for general military service.  The summary of defects and diagnoses did not include any reference to hearing problems or tinnitus.

In November 2005 the Veteran stated that his bilateral hearing loss began in April 1962.  

VA outpatient records indicate that that Veteran was seen by an audiologist in February 2003.  She noted that the audiology record revealed mild to moderate high frequency sensorineural hearing loss on the right and mild to severe loss on the left, and pointed out that the hearing acuity was asymmetrical.  She recommended routine use of hearing protection.  

On VA examination in May 2006, the Veteran's history was reviewed.  The examiner reviewed the audiometric reports from service, without converting the values to ISO-ANSI standards, and concluded that there was no change in hearing sensitivity during service.  The Veteran reported that his hearing loss was worse on the left.  He endorsed temporary hearing loss in service.  The examiner noted that hearing loss was first noticed in 2002.  He also noted that the Veteran had in excess of 600 flying hours in the Air Force.  With respect to civilian work history, the Veteran related that he had been a route driver from 1971 to 2002.  Regarding recreational noise exposure, he reported that he participated in competitive skeet and target shooting and was an avid hunter.  He noted that he used hearing protection.  The Veteran reported onset of tinnitus in 2001.  The examiner concluded that tinnitus was most likely due to occupation and recreational noise exposure in civilian life.  Audiometric examination revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
20
35
30
40
55


The right ear speech recognition score was 96 percent.  The examiner indicated that the Veteran's degree of hearing loss on the right was normal to moderate.  He concluded that hearing loss and tinnitus were not due to noise exposure in service.  He pointed out that there was no change in the Veteran's hearing sensitivity during service.  He indicated that a 2005 study had suggested that it was unlikely that noise induced hearing loss had a delayed onset or could be progressive or cumulative.  He noted that the Veteran had an extensive history of occupational and recreational noise exposure in civilian life which would fully account for his present type and degree of noise induced sensorineural hearing loss.  He also concluded that tinnitus began in 2001.  The report of a July 2010 VA examination is essentially the same as the May 2006 report, and was prepared by the same VA examiner.

The Veteran was afforded an additional VA examination in May 2011.  The examiner reviewed the record and the Veteran's history.  She converted the audiometric findings from service to ISO-ANSI standards.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
40
35
50
60


Speech recognition on the right was 100 percent.  Normal to moderately severe sensorineural hearing loss was diagnosed on the right.  The examiner opined that hearing loss was not caused by military noise exposure or previous barotraumas.  She pointed out that there was no standard threshold shift and that after conversion, only a + threshold shift was noted at 4000 Hertz and 6000 Hertz, not meeting requirements for disability meeting Occupational Safety and Health Administration requirements for standard threshold shifts.  

With respect to the claimed tinnitus, the Veteran reported onset five years previously, and noted that it was pulsatile in nature in the previous year.  The examiner indicated that the description of tinnitus was consistent with a vascular condition.  She concluded that it was as likely as not that tinnitus was associated with another medical condition, and not to hearing loss.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted for right ear hearing loss or tinnitus.  In that regard, the Board notes that Veteran did not have complaints referable to right ear hearing difficulty or tinnitus during service or in the decades following separation from service.  Rather, the first evidence showing complaints referable to the Veteran's hearing date to 2003, when he was seen by VA for evaluation.  He has also reported a remote, post-service onset of his tinnitus.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates current diagnoses of right ear hearing loss and tinnitus, it does not contain reliable evidence which relates these disabilities to any injury or disease in service.  The Board notes that there is no indication of right ear hearing loss or ringing in the ears at service discharge or for years following service, and the Veteran has not specifically asserted that he experienced symptoms of right ear hearing loss or tinnitus during service or since service.

Finally, the Board observes that the March 2011 VA examiner concluded that hearing loss and tinnitus were not related to acoustic trauma in service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, she fully discussed her rationale following an in-depth review of the Veteran's history.  This opinion is therefore considered to be highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board is cognizant of one slight error in the March 2011 VA examiner's calculations with respect to the in-service audiograms in that the examiner added too high a number in converting ASA thresholds to ISO-ANSI thresholds in the range of 4000 Hertz.  Specifically, the VA examiner noted that, following conversion, the threshold at 4000 Hertz in the right ear in 1961 was 0 and in 1964 was 5.  The correct conversation actually results in thresholds at 4000 Hertz of -5 and 0, respectively.  However, the Board finds that this error has no significance as to the examiner's ultimate opinion on etiology given the specific rationale outlined in the report.  In particular, the Board notes that the primary basis of the VA examiner's opinion was the fact that the only threshold shifts shown on the separation report were at 4000 and 6000 Hertz, which the examiner believed would not suggest cochlear insult during military service.  Correcting the VA examiner's conversion error does not change her underlying premise that the only significant threshold shifts that occurred were at 4000 and 6000 Hertz.  Furthermore, given that the same conversion error occurred in calculating both the 1961 and 1964 audiograms, the Board also notes that the degree of threshold shift that the examiner observed at 4000 Hertz would remain the same.

The Board has also considered the Veteran's statements concerning the etiology of these claimed disabilities.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his right ear hearing loss and tinnitus are related to his time in service, he has not asserted experiencing any symptoms therein or for many years thereafter, and he is not otherwise competent to state whether his hearing loss and tinnitus are related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the hearing loss and tinnitus is far too complex a medical question to lend itself to the opinion of a layperson.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability and tinnitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


